Exhibit 10.56

CALLAWAY GOLF COMPANY

SECOND AMENDED AND RESTATED

CHIEF EXECUTIVE OFFICER EMPLOYMENT AGREEMENT

This Second Amended and Restated Chief Executive Officer Employment Agreement
(“Agreement”) is entered into as of December 3, 2009, by and between Callaway
Golf Company, a Delaware corporation, (the “Company”) and George Fellows
(“Employee”).

Background

A. The Company and Employee are parties to that certain First Amended and
Restated Chief Executive Officer Employment Agreement entered into as of
September 3, 2008 (the “Current Employment Agreement”).

B. The Company and Employee desire to extend the term of the Current Employment
Agreement and to make other changes thereto as hereinafter set forth, and
further desire to have all changes and amendments reflected in an amended and
restated agreement for ease of reference and use.

Agreement

In consideration of the foregoing background and the mutual agreements and
covenants set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and
Employee, intending to be legally bound, hereby agree as follows:

1. TERM. The Company hereby agrees to continue to employ Employee and Employee
hereby accepts continued employment pursuant to the terms and provisions of this
Agreement for the period as of the date first above written and ending
December 15, 2012, unless this Agreement is earlier terminated as hereinafter
provided. At all times during the term of this Agreement, Employee shall be
considered an employee of the Company within the meaning of all federal, state
and local laws and regulations, including, but not limited to, laws and
regulations governing unemployment insurance, workers’ compensation, industrial
accident, labor and taxes.

2. TITLES; POSITIONS.

(a) Employee shall serve as President and Chief Executive Officer of the
Company. Employee’s duties shall be the usual and customary duties of the
offices in which Employee serves. Employee shall report solely to the Board of
Directors.

(b) So long as Employee continues to meet the standards required of a Director,
Employee shall continue to be nominated for election as a Director at each
subsequent annual meeting of shareholders during the term of this Agreement.
Upon termination of this Agreement, unless the Company’s Board of Directors
determines otherwise, Employee shall resign as a director of the Company, as
well as from any positions as a director or officer of any subsidiary or
affiliate of the Company.

3. SERVICES TO BE EXCLUSIVE. During the term hereof, Employee agrees to devote
Employee’s full productive time and best efforts to the performance of
Employee’s duties hereunder pursuant to the supervision and direction of the
Company’s Board of Directors. Employee further agrees, as a condition to the
performance by the Company of each and all of its obligations hereunder,



--------------------------------------------------------------------------------

that so long as Employee is employed by the Company, Employee will not directly
or indirectly render services of any nature to, otherwise become employed by, or
otherwise participate or engage in any other business without the Company’s
prior written consent. Nothing herein contained shall be deemed to preclude
Employee from having outside personal investments, involvement with appropriate
community and charitable activities, continuing to serve on (i) the board of
directors of VF Corporation and (ii) the California Governor’s Council on
Physical Fitness and Sports, or from devoting a reasonable amount of time to
such matters, provided that such activities and service shall in no manner
interfere with or derogate from Employee’s work for the Company.

4. COMPENSATION.

(a) Base Salary. The Company agrees to pay Employee a base salary at the rate of
not less than $925,000 per year (prorated for any partial years of employment),
payable in equal installments on regularly scheduled Company pay dates as they
may be adjusted from time to time.

(b) Annual Bonus. The Company shall provide Employee an opportunity to earn an
annual bonus based upon participation in the Company’s applicable bonus plan as
it may or may not exist from time to time. Employee acknowledges that currently
all bonuses are discretionary. However, and notwithstanding the foregoing, it is
agreed that during the term of this Agreement Employee shall have a target
annual bonus opportunity equal to 100% of Employee’s annual base salary paid in
the pertinent year, based upon the achievement of realistic performance goals
determined by the Board of Directors (or appropriate committee thereof) in
consultation with Employee. For the sake of clarity, if Employee remains
employed with the Company through December 15, 2012, Employee shall be entitled
to a bonus payout for 2012, subject to the achievement of the applicable
performance goals, notwithstanding that Employee is not an Employee on the last
day of 2012.

(c) Long Term Incentives.

(i) So long as Employee remains employed under this Agreement, the Company shall
provide Employee an opportunity to participate in the Company’s applicable
long-term incentive plan for senior officers with a grant date award value of at
least $3.2 million in each of 2010 and 2011 and $2.13 million in 2012, which
value shall be calculated on a basis consistent with the award values calculated
for other senior officers of the Company. In each of those years, the
Compensation and Management Succession Committee (or other similarly empowered
Committee) will determine the type of awards to be granted to Mr. Fellows and
will approve the grant of such awards. The awards are to be granted on the same
date the long-term incentive awards are granted to the other senior officers for
the applicable year. The number of shares underlying any stock option award will
be determined based upon the award value divided by the value of a stock option
for one share. The option value shall be calculated based upon the Black-Scholes
option valuation methodology using the same assumptions the Company uses for
financial reporting purposes. In each of 2010 and 2011, at least 2/3 of the
award value granted to Employee will be allocated to awards that vest solely
based upon continued service and not upon performance criteria and at least 1/2
of such service-based awards (i.e. 1/3 of the entire award value) shall be full
value awards. In 2012, at least 1/2 of the award value granted to Employee will
be allocated to awards that vest solely based upon continued service and not
upon performance criteria. Except as set forth below in subsection (ii) of this
section, the other terms of the awards will be governed substantially by the
terms of the Company’s then current form of award agreements for senior
officers.

(ii) With regard to the awards to be granted under this Section 4(c) (the “New
Awards”), if Employee remains employed by the Company through December 15, 2012,
then the New Awards shall be permitted to continue to vest in accordance with
their applicable vesting schedules subsequent to the termination of Employee’s
employment and Employee shall have up to three years after the termination of
employment (not to exceed the original ten year term) to exercise any vested New
Award stock

 

   2    George Fellows



--------------------------------------------------------------------------------

options, all of the foregoing provided and only for so long as Employee
(A) executes and delivers a fully effective release in the form attached hereto
as Exhibit B within sixty (60) days after the date of termination of employment,
(B) chooses not to engage (whether as an owner, employee, agent, consultant, or
in any other capacity) in any business or venture that competes with the
business of the Company or any of its affiliates, (C) does not directly or
indirectly harm, injure or disparage the Company or its directors, officers,
employees, agents, affiliates, vendors, products, activities, or customers, or
their respective successors, or otherwise interfere with the Company’s press,
public and media relations, and (D) continues to comply with Employee’s
post-termination obligations under this Agreement.

5. EXPENSES AND BENEFITS.

(a) Reasonable and Necessary Expenses. In addition to the compensation provided
for in Section 4, the Company shall reimburse Employee for all reasonable,
customary and necessary expenses incurred in the performance of Employee’s
duties hereunder. Employee shall first account for such expenses in accordance
with the policies and procedures set by the Company from time to time for
reimbursement of such expenses. The amount, nature, and extent of such expenses
shall always be subject to the control, supervision and direction of the
Company.

(b) Paid Time Off. Employee shall accrue paid time off in accordance with the
terms and conditions of the Company’s Paid Time Off Program, as stated in the
Company’s Employee Handbook, and as may be modified from time to time. Subject
to the maximum accrual permitted under the Paid Time Off Program, Employee shall
accrue paid time off at the rate of thirty (30) days per year. The time off may
be taken any time during the year subject to prior approval by the Company. The
Company reserves the right to pay Employee for unused, accrued benefits in lieu
of providing time off.

(c) Insurance. During Employee’s employment with the Company pursuant to this
Agreement, the Company shall provide for Employee to:

(i) participate in the Company’s health insurance and disability insurance plans
as the same may be modified from time to time;

(ii) receive, if Employee is insurable under usual underwriting standards, term
life insurance coverage on Employee’s life, payable to whomever Employee
directs, in an amount equal to $3,000,000 in coverage, provided that Employee
completes the required health statement and application and that Employee’s
physical condition does not prevent Employee from qualifying for such insurance
coverage under reasonable terms and conditions; and

(d) Retirement. Employee shall be permitted to participate in the Company’s
401(k) retirement investment plan, employee stock purchase plan and executive
deferred compensation plan pursuant to the terms of such plans, as the same may
be modified from time to time, to the extent such plans are offered to other
officers of the Company from time to time.

(e) Estate Planning and Other Perquisites. To the extent the Company provides
tax and estate planning and related services, or any other perquisites and
personal benefits to other officers generally from time to time, such services
and perquisites shall be made available to Employee on the same terms and
conditions.

(f) Country Club Membership. Employee shall be provided with access to a country
club in accordance with the Company’s country club use policy, as modified from
time to time. The club membership itself shall belong to, and be the property
of, the Company, not Employee.

 

   3    George Fellows



--------------------------------------------------------------------------------

(g) Travel Allowance. On or before the first payroll date in April of each year
during the term of this Agreement (commencing April 2009), Employee shall be
paid a lump sum of $94,000 to assist Employee with travel expenses not
reimbursed under the Company’s travel reimbursement policies.

(h) Auto Allowance. During the term of this Agreement, Employee shall be
entitled to an auto allowance of not less than $1,000 per month for expenses
associated with acquiring and maintaining an automobile of Employee’s choice
under the Company’s auto allowance policy for senior officers.

(i) Relocation Allowance. If Employee remains employed with the Company under
this Agreement through December 15, 2012, then the Company shall reimburse
employee for actual expenses incurred by Employee in relocating his personal
property to his residence in New York, New York up to an aggregate amount of
$15,000. To be eligible for reimbursement of such expenses, such relocation must
be completed by December 31, 2013. Employee shall not be entitled to
reimbursement for any other relocation expenses.

6. TAXES. Employee acknowledges that Employee is responsible for all taxes
related to Employee’s compensation except for those taxes for which the Company
is obligated to pay under applicable law or regulation, or as provided in
Section 9(c) of this Agreement. Employee agrees that the Company may withhold
from Employee’s compensation any amounts that the Company is required to
withhold under applicable law or regulation.

7. TERMINATION.

(a) Termination by the Company Without Substantial Cause. Employee’s employment
under this Agreement may be terminated by the Company at any time without
substantial cause. In the event of a termination by the Company without
substantial cause, Employee shall be entitled to receive (i) any compensation
(including Paid Time Off) accrued and unpaid as of the date of termination;
(ii) a lump sum amount equal to Employee’s then current annual base salary pro
rated for service through the date of termination; and (iii) the immediate
vesting of all unvested long-term incentive compensation, whether in the form of
options, restricted stock, restricted stock units, performance shares, cash
units, stock appreciation rights or otherwise constituted. Performance based
awards that may vest pursuant to this section will not be paid unless, and then
only to the extent that, the performance goals underlying such awards have been
satisfied at the end of the applicable performance period. Any potential payment
related to the accelerated vesting of such performance based awards will be paid
following the completion of the relevant performance period and the evaluation
of whether the performance goals have been met, and any such payment will be
made to Employee at the same time other participants receive payment. In
addition to the foregoing and subject to the provisions thereof, Employee shall
be eligible to receive Special Severance as described in subsection 7(g) and
Incentive Payments as described in subsection 7(h).

(b) Termination by the Company for Substantial Cause or by Employee Without Good
Reason. Employee’s employment under this Agreement may be terminated immediately
and at any time by the Company for substantial cause or by Employee without good
reason. In the event of such a termination, Employee shall be entitled to
receive (i) any compensation (including Paid Time Off) accrued and unpaid as of
the date of termination; and (ii) no other severance. “Substantial cause” shall
mean for purposes of this subsection Employee’s (i) continued failure to
substantially perform Employee’s duties after a written demand for substantial
performance has been delivered to Employee by the Board of Directors;
(ii) material breach of this Agreement that is not cured to the reasonable
satisfaction of the Board of Directors within thirty (30) days after delivery of
written notice describing the breach; (iii) misconduct, including but not
limited to, use or possession of illegal drugs during work and/or any other
action that is damaging

 

   4    George Fellows



--------------------------------------------------------------------------------

or detrimental in a significant manner to the Company; (iv) conviction of, or
plea of guilty or nolo contendere to, a felony; or (v) failure to cooperate
with, or any attempt to obstruct or improperly influence, any investigation
authorized by the Board of Directors or any governmental or regulatory agency
entity. “Good Reason” shall have the meaning given to it in subsection 7(c).

(c) Termination by Employee for Good Reason. Employee’s employment under this
Agreement may be terminated immediately by Employee for Good Reason at any time.
In the event of a termination by Employee for Good Reason, Employee shall be
entitled to receive (i) any compensation (including Paid Time Off) accrued and
unpaid as of the date of termination; (ii) a lump sum amount equal to Employee’s
then current annual base salary pro rated for service through the date of
termination; and (iii) the immediate vesting of all unvested long-term incentive
compensation, whether in the form of options, restricted stock, restricted stock
units, performance shares, cash units, stock appreciation rights or otherwise
constituted. Performance based awards that may vest pursuant to this section
will not be paid unless, and then only to the extent that, the performance goals
underlying such awards have been satisfied at the end of the applicable
performance period. Any potential payment related to the accelerated vesting of
such performance based awards will be paid following the completion of the
relevant performance period and the evaluation of whether the performance goals
have been met, and any such payment will be made to Employee at the same time
other participants receive payment. In addition to the foregoing and subject to
the provisions thereof, Employee shall be eligible to receive Special Severance
as described in subsection 7(g) and Incentive Payments as described in
subsection 7(h).

“Good Reason” shall mean for purposes of this subsection and subsection 7(b) a
material breach of this Agreement by the Company. To terminate employment for
Good Reason pursuant to this subsection, Employee must within ninety (90) days
after the occurrence of the material breach giving rise to a termination for
Good Reason notify the Company in writing of the specific elements of the
material breach and that Employee intends to terminate his employment pursuant
to this subsection because of the material breach. The Company shall have thirty
(30) days following its receipt of such notice (the “Cure Period”) to cure the
material breach and provide Employee with written notice of such cure. Should
the Company not cure the material breach and provide the written notice to
Employee required by this subsection, then Employee shall have the option to
terminate employment immediately pursuant to this subsection, such option
arising on the day following the expiration of the Cure Period and terminating
on the 90th day following the expiration of the Cure Period. If Employee chooses
not to terminate employment within the 90-day period following the expiration of
the Cure Period, Employee shall be deemed to have waived his right to terminate
this agreement based upon the material breach asserted.

(d) Termination Due to Permanent Disability. Subject to all applicable laws,
Employee’s employment under this Agreement may be terminated immediately by the
Company in the event Employee becomes permanently disabled. Permanent disability
shall be defined as Employee’s failure to perform or being unable to perform all
or substantially all of Employee’s duties under this Agreement for a continuous
period of more than six (6) months on account of any physical or mental
disability, either as mutually agreed to by the parties or as reflected in the
opinions of three qualified physicians, one of which has been selected by the
Company, one of which has been selected by Employee, and one of which has been
selected by the two other physicians jointly. In the event of a termination by
the Company due to Employee’s permanent disability, Employee shall be entitled
to (i) any compensation (including Paid Time Off) accrued and unpaid as of the
date of termination; (ii) severance payments equal to Employee’s then current
base salary at the same rate and on the same schedule as in effect at the time
of termination for a period of six (6) months from the date of termination;
(iii) a lump sum amount equal to Employee’s then current annual base salary pro
rated for service through the date of termination; (iv) the immediate vesting of
all unvested long-term incentive compensation, whether in the form of options,
restricted stock, restricted stock units, performance shares, cash units, stock
appreciation rights or otherwise

 

   5    George Fellows



--------------------------------------------------------------------------------

constituted, held by Employee that would have vested had Employee remained
employed pursuant to this Agreement for a period of six (6) months from the date
of such termination; (v) if Employee makes a timely election for continued
health insurance coverage pursuant to COBRA, then (subject to Employee’s
continued eligibility for COBRA benefits) the payment of premiums owed for such
COBRA insurance benefits for a period of up to twelve (12) months from the date
of termination; and (vi) no other severance. The Company shall be entitled to
take as an offset against any amounts due pursuant to subsections (i) and
(ii) above, any amounts received by Employee pursuant to disability or other
insurance, or similar sources, provided by the Company. Performance based awards
that may vest pursuant to this section will not be paid unless, and then only to
the extent that, the performance goals underlying such awards have been
satisfied at the end of the applicable performance period. Any potential payment
related to the accelerated vesting of such performance based awards will be paid
following the completion of the relevant performance period and the evaluation
of whether the performance goals have been met, and any such payment will be
made to Employee at the same time other participants receive payment.

(e) Termination by Mutual Agreement of the Parties. Employee’s employment
pursuant to this Agreement may be terminated at any time upon the mutual
agreement in writing of the parties. Any such termination of employment shall
have the consequences specified in such agreement.

(f) Pre-Termination Rights. The Company shall have the right, at its option, to
require Employee to vacate Employee’s office or otherwise remain off the
Company’s premises and to cease any and all activities on the Company’s behalf
without such action constituting a termination of employment or a breach of this
Agreement.

(g) Special Severance.

(i) Amount in the Event of a Termination Pursuant to Sections 7(a) or 7(c). In
the event of a termination pursuant to Sections 7(a) or 7(c) of this Agreement,
Special Severance shall consist of (A) paying to Employee severance payments at
the rate of Employee’s then current base salary from the date of termination
until December 15, 2012 (prorated for any partial years), which payments shall
be payable in equal installments on the same pay schedule as in effect at the
time of termination; (B) if Employee makes a timely election for continued
health insurance coverage pursuant to COBRA, then subject to Employee’s
continued eligibility for such COBRA and/or CalCOBRA insurance benefits, the
payment of premiums owed for such COBRA and/or CalCOBRA insurance benefits until
the later of December 15, 2012 or one year after the date of termination; and
(C) no other severance.

(ii) Amount in the Event of a Termination Pursuant to Section 9. In the event of
a termination pursuant to Section 9 of this Agreement, then Special Severance
shall consist of (A) a total amount equal to 1.5 times the sum of Employee’s
(a) then current annual base salary and (b) annual target bonus opportunity for
the last full year of employment prior to termination, payable in equal
installments on the same pay schedule as in effect at the time of termination
over a period of thirty-six (36) months from the date of termination; (B) if
Employee makes a timely election for continued health insurance coverage
pursuant to COBRA, then subject to Employee’s continued eligibility for such
COBRA and/or CalCOBRA insurance benefits, the payment of premiums owed for COBRA
and/or CalCOBRA insurance benefits for a period of thirty-six (36) months from
the date of termination; and (C) no other severance.

(iii) Amount in the Event of a Subsequent Change in Control. Notwithstanding any
other provisions to the contrary, if a Change in Control (as defined in Exhibit
A) occurs within six (6) months following a termination of Employee’s employment
under this Agreement pursuant to Sections 7(a) or 7(c), and that Change in
Control is the direct result of discussions or undertakings that were ongoing as
of the date of such termination, then the amount of Special Severance shall be
calculated in accordance with Section 7(g)(ii).

 

   6    George Fellows



--------------------------------------------------------------------------------

(iv) Conditions on Receiving Special Severance. Notwithstanding anything else to
the contrary, it is expressly understood that any obligation of the Company to
pay Special Severance pursuant to this Agreement shall be subject to
(A) Employee’s continued compliance with the terms and conditions of Sections 8
and 11; (B) Employee’s continued forbearance from directly, indirectly or in any
other way, harming, injuring or disparaging the Company or its directors,
officers, employees, agents, affiliates, vendors, products, activities, or
customers, or their respective successors, or otherwise interfere with the
Company’s press, public and media relations; and (C) Employee’s execution and
delivery of a fully effective release in the form attached hereto as Exhibit B
within sixty (60) days after the date of termination of employment.

(h) Incentive Payments.

(i) Amount in the Event of a Termination Pursuant to Sections 7(a) or 7(c). In
the event of a termination pursuant to Sections 7(a) or 7(c) of this Agreement,
Employee shall be offered the opportunity to receive Incentive Payments at the
rate of Employee’s then current base salary from the date of termination until
December 15, 2012 (prorated for any partial years), which payments shall be
payable in equal installments on the same pay schedule as in effect at the time
of termination.

(ii) Amount in the Event of a Termination Pursuant to Section 9. In the event of
a termination pursuant to Section 9 of this Agreement, Employee shall be offered
the opportunity to receive Incentive Payments in a total amount equal to 1.5
times the sum of Employee’s (a) then current annual base salary and (b) annual
target bonus opportunity for the last full year of employment prior to
termination, payable in equal installments on the same pay schedule as in effect
at the time of termination over a period of thirty-six (36) months from the date
of termination.

(iii) Amount in the Event of a Subsequent Change in Control. Notwithstanding any
other provisions to the contrary, if a Change in Control (as defined in Exhibit
A) occurs within six (6) months following a termination of Employee’s employment
under this Agreement pursuant to Sections 7(a) or 7(c), and that Change in
Control is the direct result of discussions or undertakings that were ongoing as
of the date of such termination, then the amount of available Incentive Payments
shall be calculated in accordance with Section 7(h)(ii).

(iv) Terms and Conditions for Incentive Payments. Employee may receive Incentive
Payments so long as Employee chooses not to engage (whether as an owner,
employee, agent, consultant, or in any other capacity) in any business or
venture that competes with the business of the Company or any of its affiliates.
If Employee chooses to engage in such activities, then the Company shall have no
obligation to make further Incentive Payments commencing upon the date which
Employee chooses to do so. For purposes of this Section, Employee shall not be
deemed to “own” an entity if Employee holds less than 2% beneficial ownership
interests of a firm, corporation or venture.

(v) Sole Consideration. Employee and the Company agree and acknowledge that the
sole and exclusive consideration for the Incentive Payments is Employee’s
forbearance as described in this subsection 7(h). In the event that this
subsection 7(h) is deemed unenforceable or invalid for any reason, then the
Company will have no obligation to make Incentive Payments for the period of
time during which it has been deemed unenforceable or invalid. The obligations
and duties of this subsection 7(h) shall be separate and distinct from the other
obligations and duties set forth in this Agreement, and any finding of
invalidity or unenforceability of this subsection 7(h) shall have no effect upon
the validity or invalidity of the other provisions of this Agreement.

 

   7    George Fellows



--------------------------------------------------------------------------------

(i) Treatment of Special Severance and Incentive Payments. Any Special Severance
and Incentive Payments shall be subject to usual and customary employee payroll
practices and all applicable withholding requirements.

(j) Other. Except for the amounts specifically provided pursuant to this
Section 7, Employee shall not be entitled to any further compensation, bonus,
damages, restitution, relocation benefits, or other severance benefits upon
termination of employment. The amounts payable to Employee pursuant to these
sections shall not be treated as damages, but as compensation to which Employee
may be entitled by reason of termination of employment under the applicable
circumstances. The Company shall not be entitled to set off against the amounts
payable to Employee pursuant to this Section 7 any amounts earned by Employee in
other employment after termination of Employee’s employment with the Company
pursuant to this Agreement, or any amounts which might have been earned by
Employee in other employment had Employee sought such other employment. The
provisions of this Section 7 shall not limit Employee’s rights under or pursuant
to any other agreement or understanding with the Company regarding any pension,
profit sharing, insurance or other employee benefit plan of the Company to which
Employee is entitled pursuant to the terms of such plan.

(k) Compliance with Section 409A. If Employee is a “specified employee” within
the meaning of 409A(a)(2)(B)(i) of the Internal Revenue Code (the “Code”), any
installment payments by reason of termination will constitute separate payments
for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations and thus, to
the extent payable within the applicable 2 1/2 month period, will be payable
pursuant to the “short-term deferral” rule set forth in Section 1.409A-1(b)(4)
of the Treasury Regulations. It is intended that if Employee is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code at the time
of such separation from service, the foregoing provision shall result in
compliance with the requirements of Section 409A(a)(2)(B)(i) of the Code since
payments to Employee will either be payable pursuant to the “short-term
deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations
or will not be paid until at least six (6) months after separation from service.

(l) Forfeiture. If the Company is required to prepare an accounting restatement
due to material noncompliance of the Company with any financial reporting
requirement under the United States securities laws as a result of the
intentional misconduct or gross negligence of the Employee, or if the Employee
is one of the persons subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002, then, in addition to any penalty prescribed by
Section 304, the Employee shall forfeit all of the following: any bonus paid in
the twelve (12) month period following the date of the filing of the financial
document embodying the restatement, any gain on the sale of Company securities
during that same period, the right to receive Special Severance and Incentive
Payments, and any unvested and/or unexercised long-term incentive compensation
awards.

8. OTHER EMPLOYEE DUTIES AND OBLIGATIONS.

In addition to any other duties and obligations set forth in this Agreement,
Employee shall be obligated as follows:

(a) Compliance with Company Policy. Employee shall be required to comply with
all policies and procedures of the Company as such shall be adopted, modified or
otherwise established by the Company from time to time, including but not
limited to the Company’s Code of Conduct. While employed by the Company pursuant
to this Agreement, or while receiving severance, incentive or other payments or
consideration from the Company following termination of this Agreement, Employee
shall disclose in writing to the Company’s General Counsel any conviction of, or
plea of guilty or nolo contendere to, a felony.

 

   8    George Fellows



--------------------------------------------------------------------------------

(b) Trade Secrets and Confidential Information.

(i) As used in this Agreement, the term “Trade Secrets and Confidential
Information” means information, whether written or oral, not generally available
to the public, regardless of whether it is suitable to be patented, copyrighted
and/or trademarked, which is received from the Company and/or its affiliates,
either directly or indirectly, including but not limited to concepts, ideas,
plans and strategies involved in the Company’s and/or its affiliates’ products,
the processes, formulae and techniques disclosed by the Company and/or its
affiliates to Employee or observed by Employee, the designs, inventions and
innovations and related plans, strategies and applications which Employee
develops during the term of this Agreement in connection with the work performed
by Employee for the Company and/or its affiliates; and third party information
which the Company and/or its affiliates has/have agreed to keep confidential.

(ii) While employed by the Company, Employee will have access to and become
familiar with Trade Secrets and Confidential Information. Employee acknowledges
that Trade Secrets and Confidential Information are owned and shall continue to
be owned solely by the Company and/or its affiliates. Employee agrees that
Employee will not, at any time, whether during or subsequent to Employee’s
employment by the Company and/or its affiliates, use or disclose Trade Secrets
and Confidential Information for any competitive purpose or divulge the same to
any person other than the Company or persons with respect to whom the Company
has given its written consent, unless Employee is compelled to make disclosure
by governmental process. In the event Employee believes that Employee is legally
required to disclose any Trade Secrets or Confidential Information, Employee
shall give reasonable notice to the Company prior to disclosing such information
and shall assist the Company, at the Company’s sole cost and expense, in taking
such legally permissible steps as are reasonable and necessary to protect the
Trade Secrets or Confidential Information, including, but not limited to
execution by the receiving party of a non-disclosure agreement in a form
acceptable to the Company.

(iii) Employee agrees to execute such secrecy, non-disclosure, patent,
trademark, copyright and other proprietary rights agreements, if any, as the
Company may from time to time reasonably require.

(iv) The provisions of this subsection 8(b) shall survive the termination or
expiration of this Agreement, and shall be binding upon Employee in perpetuity.

(c) Assignment of Rights.

(i) As used in this Agreement, “Designs, Inventions and Innovations,” whether or
not they have been patented, trademarked, or copyrighted, include, but are not
limited to designs, inventions, innovations, ideas, improvements, processes,
sources of and uses for materials, apparatus, plans, systems and computer
programs relating to the design, manufacture, use, marketing, distribution and
management of the Company’s and/or its affiliates’ products.

(ii) As a material part of the terms and understandings of this Agreement,
Employee agrees to assign to the Company all Designs, Inventions and Innovations
developed, conceived and/or reduced to practice by Employee, alone or with
anyone else, in connection with the work performed by Employee for the Company
during Employee’s employment with the Company, regardless of whether they are
suitable to be patented, trademarked and/or copyrighted.

 

   9    George Fellows



--------------------------------------------------------------------------------

(iii) Employee agrees to disclose in writing to the Board of Directors any
Design, Invention or Innovation relating to the business of the Company and/or
its affiliates, which Employee develops, conceives and/or reduces to practice in
connection with any work performed by Employee for the Company, either alone or
with anyone else, while employed by the Company and/or within twelve (12) months
of the termination of employment. Employee shall disclose all Designs,
Inventions and Innovations to the Company, even if Employee does not believe
that he or she is required under this Agreement, or pursuant to California Labor
Code Section 2870, to assign Employee’s interest in such Design, Invention or
Innovation to the Company. If the Company and Employee disagree as to whether or
not a Design, Invention or Innovation is included within the terms of this
Agreement, it will be the responsibility of Employee to prove that it is not
included.

(iv) Pursuant to California Labor Code Section 2870, the obligation to assign as
provided in this Agreement does not apply to any Design, Invention or Innovation
to the extent such obligation would conflict with any state or federal law. The
obligation to assign as provided in this Agreement does not apply to any Design,
Invention or Innovation that Employee developed entirely on Employee’s own time
without using the Company’s equipment, supplies, facilities or Trade Secrets and
Confidential Information except those Designs, Inventions or Innovations that
either relate at the time of conception or reduction to practice to the
Company’s and/or its affiliates’ business, or actual or demonstrably anticipated
research of the Company and/or its affiliates; or result from any work performed
by Employee for the Company and/or its affiliates.

(v) Employee agrees that any Design, Invention and/or Innovation which is
required under the provisions of this Agreement to be assigned to the Company
shall be the sole and exclusive property of the Company. Upon the Company’s
request, at no expense to Employee, Employee shall execute any and all proper
applications for patents, copyrights and/or trademarks, assignments to the
Company, and all other applicable documents, and will give testimony when and
where requested to perfect the title and/or patents (both within and without the
United States) in all Designs, Inventions and Innovations belonging to the
Company.

(vi) The provisions of this subsection 8(c) shall survive the termination or
expiration of this Agreement, and shall be binding upon Employee in perpetuity.

(d) Competing Business. To the fullest extent permitted by law, Employee agrees
that, while employed by the Company, Employee will not, directly or indirectly
(whether as employee, agent, consultant, holder of a beneficial interest,
creditor, or in any other capacity), engage in any business or venture which
conflicts with Employee’s duties under this Agreement, including services that
are directly or indirectly in competition with the business of the Company or
any of its affiliates, or have any interest in any person, firm, corporation, or
venture which engages directly or indirectly in competition with the business of
the Company or any of its affiliates. For purposes of this section, the
ownership of interests in a broadly based mutual fund shall not constitute
ownership of the stocks held by the fund, and Employee shall not be deemed to
“own” an entity if Employee holds less than 2% beneficial ownership interests of
a firm, corporation or venture.

(e) Other Employees. Except as may be required in the performance of Employee’s
duties hereunder, Employee shall not cause or induce, or attempt to cause or
induce, any person now or hereafter employed by the Company or any of its
affiliates to terminate such employment. This obligation shall remain in effect
while Employee is employed by the Company and for a period of one (1) year
thereafter.

(f) Suppliers. While employed by the Company, and for one (1) year thereafter,
Employee shall not cause or induce, or attempt to cause or induce, any person or
firm supplying goods, services or credit to the Company or any of its affiliates
to diminish or cease furnishing such goods, services or credit.

 

   10    George Fellows



--------------------------------------------------------------------------------

(g) Conflict of Interest. While employed by the Company, Employee shall comply
with all Company policies regarding actual or apparent conflicts of interest
with respect to Employee’s duties and obligations to the Company.

(h) Non-Disparagement. While employed by the Company, and for one (1) year
thereafter, Employee shall not in any way undertake to harm, injure or disparage
the Company, its officers, directors, employees, agents, affiliates, vendors,
products, or customers, or their successors, or in any other way exhibit an
attitude of hostility toward them.

(i) Surrender of Equipment, Books and Records. Employee understands and agrees
that all equipment, books, records, customer lists and documents connected with
the business of the Company and/or its affiliates are the property of and belong
to the Company. Under no circumstances shall Employee remove from the Company’s
facilities any of the Company’s and/or its affiliates’ equipment, books,
records, documents, lists or any copies of the same without the Company’s
permission, nor shall Employee make any copies of the Company’s and/or its
affiliates’ books, records, documents or lists for use outside the Company’s
office except as specifically authorized by the Company. Employee shall return
to the Company and/or its affiliates all equipment, books, records, documents
and customer lists belonging to the Company and/or its affiliates upon
termination of Employee’s employment with the Company.

9. RIGHTS UPON A CHANGE IN CONTROL.

(a) Notwithstanding anything in this Agreement to the contrary, if upon or at
any time during the term of this Agreement there is a Termination Event (as
defined below) that occurs within one (1) year following any Change in Control
(as defined in Exhibit A) and Employee provides notice to the Company during
that one (1) year period of Employee’s election to terminate his Employment
pursuant to this Section 9, then Employee shall be treated as if Employee had
been terminated by the Company without substantial cause pursuant to
Section 7(a).

(b) A “Termination Event” shall mean the occurrence of any one or more of the
following, and in the absence of Employee’s permanent disability (defined in
Section 7(d)), Employee’s death, or any of the factors enumerated in
Section 7(b) providing for termination by the Company for substantial cause,
accompanied by the giving of notice by Employee as described in Section 9(a) of
this Agreement:

(i) the termination of this Agreement by the Company;

(ii) a failure by the Company to obtain the assumption of this Agreement by any
successor to the Company or any assignee of all or substantially all of the
Company’s assets or business;

(iii) any material diminishment in the title, position, duties, responsibilities
or status that Employee had with the Company, as a publicly traded entity,
immediately prior to the Change in Control;

(iv) any reduction, limitation or failure to pay or provide any of the
compensation, reimbursable expenses, stock options, incentive programs, or other
benefits or perquisites provided to Employee under the terms of this Agreement
or any other agreement or understanding between the Company and Employee, or
pursuant to the Company’s policies and past practices as of the date immediately
prior to the Change in Control;

 

   11    George Fellows



--------------------------------------------------------------------------------

(v) any requirement that Employee relocate or any assignment to Employee of
duties that would make it unreasonably difficult for Employee to maintain
Employee’s residence in Rancho Santa Fe, California that Employee had
immediately prior to the Change in Control; or

(vi) any other material breach of this Agreement by the Company.

(c) In the event of a Change in Control, Employee shall be indemnified by the
Company for certain excise tax obligations, as more specifically set forth in
Exhibit C to this Agreement.

10. MISCELLANEOUS.

(a) Assignment. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and the successors and assigns of the Company.
Employee shall have no right to assign Employee’s rights, benefits, duties,
obligations or other interests in this Agreement, it being understood that this
Agreement is personal to Employee.

(b) Entire Understanding. This Agreement sets forth the entire understanding of
the parties hereto with respect to the subject matter hereof, and no other
representations, warranties or agreements whatsoever as to that subject matter
have been made by Employee or the Company. This Agreement shall not be modified,
amended or terminated except by another instrument in writing executed by the
parties hereto. This Agreement is a restatement of the Original Employment
Agreement, incorporating intended amendments and changes, and replaces and
supersedes the Original Employment Agreement and any and all prior
understandings or agreements between Employee and the Company regarding
employment.

(c) Notices. Any notice, request, demand, or other communication required or
permitted hereunder, shall be deemed properly given when actually received or
within five (5) days of mailing by certified or registered mail, postage
prepaid, to Employee at the address currently on file with the Company, and to
the Company at:

 

Company:    Callaway Golf Company    2180 Rutherford Road    Carlsbad,
California 92008    Attn: Steven C. McCracken    Senior Executive Vice President
and    Chief Administrative Officer with a copy to:       Callaway Golf Company
   2180 Rutherford Road    Carlsbad, California 92008    Attn: Lead Independent
Director

or to such other address as Employee or the Company may from time to time
furnish, in writing, to the other.

(d) Headings. The headings of the several sections and paragraphs of this
Agreement are inserted solely for the convenience of reference and are not a
part of and are not intended to govern, limit or aid in the construction of any
term or provision hereof.

 

   12    George Fellows



--------------------------------------------------------------------------------

(e) Waiver. Failure of either party at any time to require performance by the
other of any provision of this Agreement shall in no way affect that party’s
rights thereafter to enforce the same, nor shall the waiver by either party of
any breach of any provision hereof be held to be a waiver of any succeeding
breach of any provision or a waiver of the provision itself.

(f) Applicable Law. This Agreement shall constitute a contract under the
internal laws of the State of California and shall be governed and construed in
accordance with the laws of said state as to both interpretation and
performance.

(g) Severability. In the event any provision or provisions of this Agreement is
or are held invalid, the remaining provisions of this Agreement shall not be
affected thereby.

(h) Advertising Waiver. While employed by the Company and for a reasonable time
thereafter, Employee agrees to permit the Company and/or its affiliates, and
persons or other organizations authorized by the Company and/or its affiliates,
to use, publish and distribute advertising or sales promotional literature
concerning the products of the Company and/or its affiliates, or the machinery
and equipment used in the manufacture thereof, in which Employee’s name and/or
pictures of Employee taken in the course of Employee’s provision of services to
the Company and/or its affiliates, appear. Employee hereby waives and releases
any claim or right Employee may otherwise have arising out of such use,
publication or distribution.

(i) Counterparts. This Agreement may be executed in one or more counterparts
which, when fully executed by the parties, shall be treated as one agreement.

11. IRREVOCABLE ARBITRATION OF DISPUTES.

(a) Employee and the Company agree that any dispute, controversy or claim
arising hereunder or in any way related to this Agreement, its interpretation,
enforceability, or applicability, or relating to Employee’s employment, or the
termination thereof, that cannot be resolved by mutual agreement of the parties
shall be submitted to binding arbitration. This includes, but is not limited to,
alleged violations of federal, state and/or local statutes, claims based on any
purported breach of duty arising in contract or tort, including breach of
contract, breach of the covenant of good faith and fair dealing, violation of
public policy, violation of any statutory, contractual or common law rights, but
excluding workers’ compensation, unemployment matters, or any matter falling
within the jurisdiction of the state Labor Commissioner. The parties agree that
arbitration is the parties’ only recourse for such claims and hereby waive the
right to pursue such claims in any other forum, unless otherwise provided by
law. Any court action involving a dispute which is not subject to arbitration
shall be stayed pending arbitration of arbitrable disputes.

(b) Employee and the Company agree that the arbitrator shall have the authority
to issue provisional relief. Employee and the Company further agree that each
has the right, pursuant to California Code of Civil Procedure Section 1281.8, to
apply to a court for a provisional remedy in connection with an arbitrable
dispute so as to prevent the arbitration from being rendered ineffective.

(c) Any demand for arbitration shall be in writing and must be communicated to
the other party prior to the expiration of the applicable statute of
limitations.

(d) The arbitration shall be conducted pursuant to the procedural rules stated
in the National Rules for Resolution of Employment Disputes of the American
Arbitration Association (“AAA”). The arbitration shall be conducted in San Diego
by a former or retired judge or attorney with at least 10 years experience in
employment-related disputes, or a non-attorney

 

   13    George Fellows



--------------------------------------------------------------------------------

with like experience in the area of dispute, who shall have the power to hear
motions, control discovery, conduct hearings and otherwise do all that is
necessary to resolve the matter. The parties must mutually agree on the
arbitrator. If the parties cannot agree on the arbitrator after their best
efforts, an arbitrator from the American Arbitration Association will be
selected pursuant to the American Arbitration Association National Rules for
Resolution of Employment Disputes. The Company shall pay the costs of the
arbitrator’s fees.

(e) The arbitration will be decided upon a written decision of the arbitrator
stating the essential findings and conclusions upon which the award is based.
The arbitrator shall have the authority to award damages, if any, to the extent
that they are available under applicable law(s). The arbitration award shall be
final and binding, and may be entered as a judgment in any court having
competent jurisdiction. Either party may seek review pursuant to California Code
of Civil Procedure Section 1286, et seq.

(f) It is expressly understood that the parties have chosen arbitration to avoid
the burdens, costs and publicity of a court proceeding, and the arbitrator is
expected to handle all aspects of the matter, including discovery and any
hearings, in such a way as to minimize the expense, time, burden and publicity
of the process, while assuring a fair and just result. The arbitrator shall
allow reasonable discovery as provided in the California Arbitration Act, but
shall control the amount and scope of discovery.

(g) The provisions of this section shall survive the expiration or termination
of the Agreement, and shall be binding upon the parties.

 

   14    George Fellows



--------------------------------------------------------------------------------

THE PARTIES HAVE READ SECTION 11 AND IRREVOCABLY AGREE TO ARBITRATE ANY DISPUTE
IDENTIFIED ABOVE.

 

/s/ GF             (Employee)

      /s/ JCC             (Company)

IN WITNESS WHEREOF, the parties have caused this Second Amended and Restated
Chief Executive Officer Employment Agreement to be executed effective as of the
date first written above.

 

EMPLOYEE     COMPANY       Callaway Golf Company, a Delaware corporation

/s/ George Fellows

    By:  

/s/ John C. Cushman

George Fellows       John C. Cushman, III        

Chair, Compensation and Management

Succession Committee

 

   15    George Fellows



--------------------------------------------------------------------------------

EXHIBIT A

CHANGE IN CONTROL

1. “Affiliate” means the Company’s “parent” or “subsidiary” as such terms are
defined in Rule 405 of the Securities Act (together “Affiliates”). The Board
shall have the authority to determine the time or times at which “parent” or
“subsidiary” status is determined within the foregoing definition of Affiliate.

2. “Change in Control” means the following and shall be deemed to occur if any
of the following events occurs:

(a) Any person, entity or group, within the meaning of Section 13(d) or 14(d) of
the Securities Exchange Act of 1934 (the “Exchange Act”) but excluding the
Company and its affiliates and any employee benefit or stock ownership plan of
the Company or its affiliates and also excluding an underwriter or underwriting
syndicate that has acquired the Company’s securities solely in connection with a
public offering thereof (such person, entity or group being referred to herein
as a “Person”) becomes the beneficial owner (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 30% or more of either the then
outstanding shares of Common Stock or the combined voting power of the Company’s
then outstanding securities entitled to vote generally in the election of
directors; or

(b) Individuals who, as of the effective date hereof, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of the Company,
provided that any individual who becomes a director after the effective date
hereof whose election, or nomination for election by the Company’s shareholders,
is approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered to be a member of the Incumbent Board
unless that individual was nominated or elected by any Person having the power
to exercise, through beneficial ownership, voting agreement and/or proxy, 20% or
more of either the outstanding shares of Common Stock or the combined voting
power of the Company’s then outstanding voting securities entitled to vote
generally in the election of directors, in which case that individual shall not
be considered to be a member of the Incumbent Board unless such individual’s
election or nomination for election by the Company’s shareholders is approved by
a vote of at least two-thirds of the directors then comprising the Incumbent
Board; or

(c) Consummation by the Company of the sale, lease, exchange or other
disposition (in one transaction or a series of related transactions) by the
Company of all or substantially all of the Company’s assets or a reorganization
or merger or consolidation of the Company with any other person, entity or
corporation, other than

(i) a reorganization or merger or consolidation that would result in the voting
securities of the Company outstanding immediately prior thereto (or, in the case
of a reorganization or merger or consolidation that is preceded or accomplished
by an acquisition or series of related acquisitions by any Person, by tender or
exchange offer or otherwise, of voting securities representing 5% or more of the
combined voting power of all securities of the Company, immediately prior to
such acquisition or the first acquisition in such series of acquisitions)
continuing to represent, either by remaining outstanding or by being converted
into voting securities of another entity, more than 50% of the combined voting
power of the voting securities of the Company or such other entity outstanding
immediately after such reorganization or merger or consolidation (or series of
related transactions involving such a reorganization or merger or
consolidation), or

 

   16    George Fellows



--------------------------------------------------------------------------------

(ii) a reorganization or merger or consolidation effected to implement a
recapitalization or reincorporation of the Company (or similar transaction) that
does not result in a material change in beneficial ownership of the voting
securities of the Company or its successor; or

(d) Approval by the shareholders of the Company or an order by a court of
competent jurisdiction of a plan of liquidation or dissolution of the Company.

 

   17    George Fellows



--------------------------------------------------------------------------------

EXHIBIT B

RELEASE OF CLAIMS – GENERAL RELEASE

This Release of Claims – General Release (“Release”) is effective as of the date
provided for in Section 10 below, and is made by and between George Fellows
(“Employee”), pursuant to the employment agreement (the “Agreement”) to which
this document is attached, and Callaway Golf Company (the “Company”), a Delaware
corporation. This Release is entered into in light of the fact that Employee’s
employment with the Company will terminate and Employee will be eligible to
receive post-termination rights or benefits pursuant to the terms of the
Agreement.

1. Consideration. In consideration for the payment or provision of such
post-termination rights or benefits, Employee agrees to the terms and provisions
set forth in this Release.

2. Release.

(a) Employee hereby irrevocably and unconditionally releases and forever
discharges the Company, its predecessors, successors, subsidiaries, affiliates
and benefit plans, and each and every past, present and future officer,
director, employee, representative and attorney of the Company, its,
predecessors, successors, subsidiaries, affiliates and benefit plans, and their
successors and assigns (collectively referred to herein as the “Releasees”),
from any, every, and all charges, complaints, claims, causes of action, and
lawsuits of any kind whatsoever, including, to the extent permitted under the
law, all claims which Employee has against the Releasees, or any of them,
arising from or in any way related to circumstances or events arising out of
Employee’s employment by the Company, including, but not limited to, harassment,
discrimination, retaliation, failure to progressively discipline Employee,
termination of employment, violation of state and/or federal wage and hour laws,
violations of any notice requirement, violations of the California Labor Code,
or breach of any employment agreement, together with any and all other claims
Employee now has or may have against the Releasees through and including
Employee’s date of termination from the Company, provided, however, that
Employee does not waive or release the right to enforce the Agreement, the right
to enforce any stock option, restricted stock, retirement, welfare or other
benefit plan, agreement or arrangement, or any rights to indemnification or
reimbursement, whether pursuant to charter and by-laws of the Company or its
affiliates, applicable state laws, D&O insurance policies or otherwise. EMPLOYEE
ALSO SPECIFICALLY AGREES AND ACKNOWLEDGES THAT EMPLOYEE IS WAIVING ANY RIGHT TO
RECOVERY AGAINST RELEASEES BASED ON STATE OR FEDERAL AGE, SEX, PREGNANCY, RACE,
COLOR, NATIONAL ORIGIN, MARITAL STATUS, RELIGION, VETERAN STATUS, DISABILITY,
SEXUAL ORIENTATION, MEDICAL CONDITION OR OTHER ANTI-DISCRIMINATION LAWS,
INCLUDING, WITHOUT LIMITATION, TITLE VII, THE AMERICANS WITH DISABILITIES ACT,
THE CALIFORNIA FAIR HOUSING AND EMPLOYMENT ACT, THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, THE FAMILY MEDICAL RIGHTS ACT, THE CALIFORNIA FAMILY
RIGHTS ACT OR BASED ON THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OR THE WORKER
ADJUSTMENT AND RETRAINING NOTIFICATION ACT, ALL AS AMENDED, WHETHER SUCH CLAIM
BE BASED UPON AN ACTION FILED BY EMPLOYEE OR A GOVERNMENTAL AGENCY.

(b) Employee understands that rights or claims under the Age Discrimination in
Employment Act of 1967 (29 U.S.C. § 621, et seq.) that may arise after the date
this Release is executed are not waived. Nothing in this Release shall be
construed to prohibit Employee from exercising Employee’s right to file a charge
with the Equal Employment Opportunity Commission or from participating in any
investigation or proceeding conducted by the Equal Employment Opportunity
Commission.

 

   18    George Fellows



--------------------------------------------------------------------------------

(c) Employee understands and agrees that if Employee files such a charge, the
Company has the right to raise the defense that the charge is barred by this
Release.

3. Employee also waives all rights under Section 1542 of the Civil Code of the
State of California. Section 1542 provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

4. Governing Law. This Release shall be construed and enforced in accordance
with the internal laws of the State of California.

5. Binding Effect. This Release shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, personal representatives,
successors and assigns.

6. Irrevocable Arbitration of Disputes.

(a) Employee and the Company agree that any dispute, controversy or claim
arising hereunder or in any way related to this Release, its interpretation,
enforceability, or applicability, or relating to Employee’s employment, or the
termination thereof, that cannot be resolved by mutual agreement of the parties
shall be submitted to binding arbitration. This includes, but is not limited to,
alleged violations of federal, state and/or local statutes, claims based on any
purported breach of duty arising in contract or tort, including breach of
contract, breach of the covenant of good faith and fair dealing, violation of
public policy, violation of any statutory, contractual or common law rights, but
excluding workers’ compensation, unemployment matters, or any matter falling
within the jurisdiction of the state Labor Commissioner. The parties agree that
arbitration is the parties’ only recourse for such claims and hereby waive the
right to pursue such claims in any other forum, unless otherwise provided by
law. Any court action involving a dispute which is not subject to arbitration
shall be stayed pending arbitration of arbitrable disputes.

(b) Employee and the Company agree that the arbitrator shall have the authority
to issue provisional relief. Employee and the Company further agree that each
has the right, pursuant to California Code of Civil Procedure Section 1281.8, to
apply to a court for a provisional remedy in connection with an arbitrable
dispute so as to prevent the arbitration from being rendered ineffective.

(c) Any demand for arbitration shall be in writing and must be communicated to
the other party prior to the expiration of the applicable statute of
limitations.

(d) The arbitration shall be conducted pursuant to the procedural rules stated
in the National Rules for Resolution of Employment Disputes of the American
Arbitration Association (“AAA”). The arbitration shall be conducted in San Diego
by a former or retired judge or attorney with at least 10 years experience in
employment-related disputes, or a non-attorney with like experience in the area
of dispute, who shall have the power to hear motions, control discovery, conduct
hearings and otherwise do all that is necessary to resolve the matter. The
parties must mutually agree on the arbitrator. If the parties cannot agree on
the arbitrator after their best efforts, an arbitrator from the Judicial
Arbitration and Mediation Service will be selected pursuant to the American
Arbitration Association National Rules for Resolution of Employment Disputes.
The Company shall pay the costs of the arbitrator’s fees.

 

   19    George Fellows



--------------------------------------------------------------------------------

(e) The arbitration will be decided upon a written decision of the arbitrator
stating the essential findings and conclusions upon which the award is based.
The arbitrator shall have the authority to award damages, if any, to the extent
that they are available under applicable law(s). The arbitration award shall be
final and binding, and may be entered as a judgment in any court having
competent jurisdiction. Either party may seek review pursuant to California Code
of Civil Procedure Section 1286, et seq.

(f) It is expressly understood that the parties have chosen arbitration to avoid
the burdens, costs and publicity of a court proceeding, and the arbitrator is
expected to handle all aspects of the matter, including discovery and any
hearings, in such a way as to minimize the expense, time, burden and publicity
of the process, while assuring a fair and just result. In particular, the
parties expect that the arbitrator will limit discovery by controlling the
amount of discovery that may be taken (e.g., the number of depositions or
interrogatories) and by restricting the scope of discovery only to those matters
clearly relevant to the dispute. However, at a minimum, each party will be
entitled to at least one deposition and shall have access to essential documents
and witnesses as determined by the arbitrator.

(g) The provisions of this section shall survive the expiration or termination
of the Release, and shall be binding upon the parties.

THE PARTIES HAVE READ SECTION 6 AND IRREVOCABLY AGREE TO ARBITRATE ANY DISPUTE
IDENTIFIED ABOVE.

 

                             (Employee)

                                   (Company)

7. Counterparts. This Release may be executed in one or more counterparts which,
when fully executed by the parties, shall be treated as one agreement.

8. Advice of Counsel. The Company hereby advises Employee in writing to discuss
this Release with an attorney before executing it. Employee further acknowledges
that the Company will provide Employee twenty-one (21) days within which to
review and consider this Release before signing it. Should Employee decide not
to use the full twenty-one (21) days, then Employee knowingly and voluntarily
waives any claims that he was not in fact given that period of time or did not
use the entire twenty-one (21) days to consult an attorney and/or consider this
Release.

9. Right to Revoke. The parties acknowledge and agree that Employee may revoke
this Release for up to seven (7) calendar days following Employee’s execution of
this Release and that it shall not become effective or enforceable until the
revocation period has expired. The parties further acknowledge and agree that
such revocation must be in writing addressed to Steven C. McCracken, Senior
Executive Vice President and Chief Administrative Officer, Callaway Golf
Company, 2180 Rutherford Road, Carlsbad, California 92008, and received no later
than midnight on the seventh day following the execution of this Release by
Employee. If Employee revokes this Release under this section, it shall not be
effective or enforceable, and Employee will not receive the consideration
described in Section 1 above.

10. Effective Date. If Employee does not revoke this Release in the timeframe
specified in Section 9 above, the Release shall become effective at 12:01 a.m.
on the eighth day after it is fully executed by the parties.

 

   20    George Fellows



--------------------------------------------------------------------------------

11. Severability. In the event any provision or provisions of this Release is or
are held invalid, the remaining provisions of this Release shall not be affected
thereby.

IN WITNESS WHEREOF, the parties hereto have executed this Release on the dates
set forth below, to be effective as of the date set forth in Section 10 above.

 

Employee     Company       Callaway Golf Company, a Delaware corporation

 

    By:  

 

George Fellows       [Authorized Signature] Dated:         Dated:    

 

   21    George Fellows



--------------------------------------------------------------------------------

EXHIBIT C

TAX INDEMNIFICATION

Pursuant to Section 9(c) of Employee’s Employment Agreement (“Section 9”), the
Company agrees to indemnify Employee with respect to certain excise tax
obligations as follows:

1. Definitions. For purposes of Section 9 and this Exhibit C, the following
terms shall have the meanings specified herein:

(a) “Claim” shall mean any written claim (whether in the form of a tax
assessment, proposed tax deficiency or similar written notification) by the
Internal Revenue Service or any state or local tax authority that, if
successful, would result in any Excise Tax or an Underpayment.

(b) “Code” shall mean the Internal Revenue Code of 1986, as amended. All
references herein to any section, subsection or other provision of the Code
shall be deemed to refer to any successor thereto.

(c) “Excise Tax” shall mean (i) any excise tax imposed by Section 4999 of the
Code or any comparable federal, state or local tax, and (ii) any interest and/or
penalties incurred with respect to any tax described in Section 1(c)(i) above.

(d) Gross-Up Payment shall mean a cash payment as specified in Section 2 of this
Exhibit C.

(e) “Overpayment” and “Underpayment” shall have the meanings specified in
Section 4 of this Exhibit C.

(f) “Payment” shall mean any payment, benefit or distribution (including,
without limitation, cash, the acceleration of the granting, vesting or
exercisability of stock options or other incentive awards, or the accrual or
continuation of any other payments or benefits) granted or paid to or for the
benefit of Employee by the Company or by any person or persons whose actions
result in a Taxable Event (as defined in this section), or by any person
affiliated with the Company or such person(s), whether paid or payable pursuant
to the terms of this Agreement or otherwise. Notwithstanding the foregoing, a
Payment shall not include any Gross-Up Payment required under Section 9 and this
Exhibit C

(g) “Taxable Event” shall mean any change in control or other event which
triggers the imposition of any Excise Tax on any Payment.

2. In the event that any Payment is determined to be subject to any Excise Tax,
then Employee shall be entitled to receive from the Company a Gross-Up Payment
in an amount such that, after the payment of all income taxes, Excise Taxes and
any other taxes imposed with respect to the Gross-Up Payment (together with
payment of all interest and penalties imposed with respect to any such taxes),
Employee shall retain a net amount of the Gross-Up Payment equal to the Excise
Tax imposed with respect to the Payments.

3. All determinations required to be made under Section 9 and this Exhibit C,
including, without limitation, whether and when a Gross-Up Payment is required
and the amount of such Gross-Up Payment, and the assumptions to be utilized in
arriving at such determinations, shall be made by a mutually agreed upon
nationally recognized accounting firm that is not serving as accountant or
auditor for the individual, entity or group effecting the Taxable Event to which
a possible Gross-Up Payment is related (the “Accounting Firm”). The Accounting
Firm shall provide detailed supporting calculations to the Company and to
Employee

 

   22    George Fellows



--------------------------------------------------------------------------------

regarding the amount of Excise Tax (if any) which is payable, and the Gross-Up
Payment (if any) required hereunder, with respect to any Payment or Payments,
with such calculations to be provided at such time as may be requested by the
Company, but in no event later than fifteen (15) business days following receipt
of a written notice from Employee that there has been a Payment that may be
subject to an Excise Tax. All fees and expenses of the Accounting Firm shall be
borne solely by the Company. Any Gross-Up Payment as determined pursuant to
Section 9 and this Exhibit C shall be paid by the Company to Employee within
five (5) business days after receipt of the Accounting Firm’s determination, but
in no case later than December 31 of the calendar year next following the year
in which the Employee remits the Excise Tax to the applicable taxing authority.
If the Accounting Firm determines that no Excise Tax is payable by Employee, the
Accounting Firm shall furnish Employee with a written opinion that failure to
disclose, report or pay the Excise Tax on Employee’s federal or other applicable
tax returns will not result in the imposition of a negligence penalty,
understatement penalty or other similar penalty. All determinations by the
Accounting Firm shall be binding upon the Company and Employee in the absence of
clear and indisputable mathematical error. Following receipt of a Gross-Up
Payment as provided herein, Employee shall be obligated to properly and timely
report his Excise Tax liability on the applicable tax returns or reports and to
pay the full amount of Excise Tax with funds provided through such Gross-Up
Payment. Notwithstanding the foregoing, if the Company reasonably determines
that the Employee will be unable or otherwise may fail to make such Excise Tax
payment, the Company may elect to pay the Excise Tax to the Internal Revenue
Service and/or other applicable tax authority on behalf of the Employee, in
which case the Company shall pay the net balance of the Gross-Up Payment (after
deduction of such Excess Tax payment) to the Employee.

4. As a result of uncertainty in the application of Section 4999 of the Code, it
is possible that a Gross-Up Payment will not have been made by the Company that
should have been made (an “Underpayment”) or that a Gross-Up Payment is made
that should not have been made (an “Overpayment”). In the event that Employee is
required to make a payment of any Excise Tax, due to an Underpayment, the
Accounting Firm shall determine the amount of Underpayment that has occurred and
any such Underpayment shall be promptly paid by the Company to Employee in which
case Employee shall be obligated to make a timely payment of the full amount of
the applicable Excise Tax to the applicable tax authority, provided, however,
the Company may elect to pay the Excise Tax to the applicable tax authority on
behalf of Employee consistent with the provisions of Section 3 of this Exhibit
C, in which case the Company shall pay the net balance of the Underpayment
(after deduction of such Excise Tax payment) to Employee. In the event that the
Accounting Firm determines that an Overpayment has been made, any such
Overpayment shall be repaid by Employee to the Company within ninety (90) days
after written demand to Employee by the Company, provided, however, that
Employee shall have no obligation to repay any amount of the Overpayment that
has been paid to, and not recovered from, a tax authority, provided further,
however, in such event the Company may direct Employee to prosecute a claim for
a refund of such amount consistent with the principles set forth in Section 5 of
this Exhibit C.

5. Employee shall notify the Company in writing of any Claim. Such notice
(a) shall be given as soon as practicable, but in no event later than fifteen
(15) business days, following Employee’s receipt of written notice of the Claim
from the applicable tax authority, and (b) shall include a compete and accurate
copy of the tax authority’s written Claim or otherwise fully inform the Company
of the nature of the Claim and the date on which any payment of the Claim must
be paid, provided that Employee shall not be required to give notice to the
Company of facts of which the Company is already aware, and provided further
that failure or delay by Employee to give such notice shall not constitute a
breach of Section 9 or this Exhibit C except to the extent that the Company is
prejudiced thereby. Employee shall not pay any portion of a Claim prior to the
earlier of (a) the expiration of thirty (30) days following the date on which
Employee gives the foregoing notice to the Company, (b) the date that any Excise
Tax payment under the Claim is due, or (c) the date the Company notifies
Employee that it does not intend to contest the Claim. If, prior to expiration
of such period, the Company notifies Employee in writing that it desires to
contest the Claim, Employee shall:

(a) give the Company any information reasonably requested by the Company
relating to the Claim;

 

   23    George Fellows



--------------------------------------------------------------------------------

(b) take such action in connection with contesting the Claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to the Claim by an
attorney selected and compensated by the Company who is reasonably acceptable to
Employee;

(c) cooperate with the Company in good faith in order to effectively contest the
Claim; and

(d) permit the Company to participate (at its expense) in any and all
proceedings and conferences pertaining to the Claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including, without limitation, additional interest and penalties and
attorneys’ fees) incurred in connection with any such contest, and shall
indemnify and hold Employee harmless, on an after-tax basis, for any Excise Tax
or income tax (including, without limitation, interest and penalties with
respect thereto) and all costs imposed or incurred in connection with such
contests. Without limitation upon the foregoing provisions of this Section 5,
and except as provided below, the Company shall control all proceedings
concerning any such contest and, at its sole option, may pursue or forego any
and all administrative appeals, proceedings, hearings and conferences with tax
authorities pertaining to the Claim. At the written request of the Company, and
upon payment to Employee of an amount at least equal to the Claim plus any
additional amount necessary to obtain the jurisdiction of the appropriate
tribunal and/or court, Employee shall pay the same and sue for a refund or
otherwise contest the Claim in any permissible manner as directed by the
Company. Employee agrees to prosecute any contest of a Claim to a determination
before any administrative tribunal, in a court of initial jurisdiction and in
one or more appellate courts, as the Company shall determine, provided, however,
that if the Company requests Employee to pay the Claim and sue for a refund, the
Company shall indemnify and hold Employee harmless, on an after-tax basis, from
any Excise Tax or income tax (including, without limitation, interest and
penalties with respect thereto) and costs imposed or incurred in connection with
such contest or with respect to any imputed income attributable to any advances
or payments by the Company hereunder. Any extension of the statute of
limitations relating to assessment of any Excise Tax for the taxable year of
Employee which is the subject of a Claim is to be limited solely to the Claim.
Furthermore, the Company’s control of a contest as provided hereunder shall be
limited to issues for which a Gross-Up Payment would be payable hereunder, and
Employee shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other tax authority.

6. If Employee receives a refund from a tax authority of all or any portion of
an Excise Tax paid by or on behalf of Employee with amounts advanced by the
Company pursuant to Section 9 and this Exhibit C, Employee shall promptly pay to
the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). Employee shall, if so directed
by the Company, file and otherwise prosecute a claim for refund of any Excise
Tax payment made by or on behalf of Employee with amounts advanced by the
Company pursuant to Section 9 and this Exhibit C, with any such refund claim to
be effected in accordance with the principles set forth in Section 5 of this
Exhibit C. If a determination is made that Employee shall not be entitled to any
refund and the Company does not notify Employee in writing of its intent to
contest such denial of refund prior to the expiration of thirty (30) days after
such determination, then Employee shall have no further obligation hereunder to
contest such denial or to repay to the Company the amount involved in such
unsuccessful refund claim. The amount of any advances which are made by the
Company in connection with any such refund claim hereunder, to the extent not
refunded by the applicable tax authority to Employee, shall offset, as
appropriate consistent with the purposes of Section 9 and this Exhibit C, the
amount of any Gross-Up Payment required hereunder to be paid by the Company to
Employee.

 

   24    George Fellows